DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Nissen on February 7, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A tool comprising:
(a) a handle;
(b) a head; and
(c) a flexible shaft comprising a plurality of flexible shaft members each connecting the
handle with the head, wherein:
the plurality of flexible shaft members comprises at least one fixed shaft member and at least one floating shaft member, each made with resilient material,
each of the at least one fixed shaft member is fixedly connected with both
the handle and the head, and
each of the at least one floating shaft member having a first end that is fixedly connected with one of the handle and the head, and a second end that is reciprocably connected with the other of the one of the handle and the head, with the second end of the at least one floating shaft member disposed part way in an opening that extends longitudinally through the one of the handle and the head to permit the at least one floating shaft member to translate reciprocably forward and backward within the opening as the flexible shaft, when under a tool swinging force during swinging of the tool, flexes in a tool swinging plane from an original, unbent position, to a bent position, and the resilient material of the flexible shaft is structured to spring the flexible shaft back to the original, unbent position in the absence of the tool swinging force.
Claim 1 previously disclosed (at line 17), “the tool swinging plane” and now has been amended to properly disclose, “a tool swinging plane” thereby correcting a minor lack of antecedent basis issue and thus placing the application in better condition for allowance. 
Allowable Subject Matter
Claims 1-5, 9, 18, 20-32 and 36 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a plurality of flexible shaft members that comprises at least one fixed shaft member and at least one floating shaft member…, each of the at least one fixed shaft member being fixedly connected with both the handle and the head, each of the at least one floating shaft member having a first end that is fixedly connected with one of the handle and the head, and a second end that is reciprocably connected with the other of the one of the handle and the head…, and when under a tool swinging force during swinging of the tool, flexes in a tool swinging plane from an original, unbent position, to a bent position, and the resilient material of the flexible shaft is structured to spring the flexible shaft back to the original, unbent position in the absence of the tool swinging force (as in claim 1), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Tudisco (4331193), Tudisco (4266588) and McCauley (2006/0288530). Tudisco discloses a tool (Figure 1) comprising, a handle (22), a head (12) and a flexible shaft (25) comprising a plurality of flexible shaft members (28 and 30) each connecting the handle with the head (Figure 5), wherein: the , are made with resilient material (spring, see abstract), but lacks, at least one fixed shaft member and at least one floating shaft member, each of the at least one fixed shaft member is fixedly connected with both the handle and the head, and each of the at least one floating shaft member having a first end that is fixedly connected with one of the handle and the head, and a second end that is reciprocably connected with the other of the one of the handle and the head, with the second end of the at least one floating shaft member disposed part way in an opening that extends longitudinally through the one of the handle and the head to permit the at least one floating shaft member to translate reciprocably forward and backward within the opening as the flexible shaft. The examiner notes that it would not have been obvious to one having ordinary skill in the art to modify Tudisco with a fixed shaft member and at least one floating shaft that translates reciprocably forward and backward within the opening because the device of Tudisco is required to only flex in one direction (see abstract). Next, Tudisco (‘588) discloses a tool (Figure 1) comprising: a handle (12), a head (16) and a flexible shaft (14) comprising a plurality of flexible shaft members (28 and 26), each connecting the handle with the head (Figure 1), wherein: the plurality of flexible shaft members comprises at least one floating shaft member (26) made with resilient material (spring steel, Column 4, Lines 35-40), and each of the at least one floating shaft member having a first end (upper end) that is fixedly connected with one of the handle and the head (16), and a second end (lower end) that is reciprocably (within 32) connected with the other of the one of the handle (12) and the head (Figure 1), with the second end of the at least one floating shaft member disposed part way in an opening (32) that extends longitudinally through the one of the handle and the head to permit the at least one floating shaft member to translate reciprocably forward and backward within the opening as the flexible shaft, when under a tool swinging force during swinging of the tool, flexes in a tool swinging plane from an original, unbent position, to a bent position, and the resilient material of not have been obvious to one having ordinary skill in the art to modify elements (28) such that they are fixedly connected with both the handle and the head because it would destroy the intended purpose of having pivotal elements (28, see Column 1, Lines 58-60 and Column 3, Lines 31-43) that provide a constant passage length (see Column 4, Lines 41-59). Finally, McCauley discloses a tool as previously discussed in prior office actions, however, the examiner notes that the arguments (see pages 10-11 under Remarks) with respect to McCauley are persuasive because McCauley teaches away from providing that the resilient material of the flexible shaft is structured to spring the flexible shaft back to the original, unbent position in the absence of the tool swinging force and thus it would not be obvious to modify the material of the flexible shaft, of McCauley, to meet such a limitation without destroying the intended purpose of providing a floating shaft (6) that holds a desired shape (see paragraph 22 in McCauley). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723